Citation Nr: 1760013	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.  

2.  Entitlement to total disability for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Cheryl R. King, Claim Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran is service-connected for PTSD at 70 percent.  At the May 2017 hearing, the Veteran contended that his PTSD symptoms had worsened.  With reference to the Veteran's PTSD, the Veteran was afforded a PTSD examination in March 2012 and December 2013.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  As the Veteran contended that his PTSD has worsened in the past 4 years, a remand for a new VA examination is warranted to ascertain the current severity of the Veteran's PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

At the May 2017 hearing the Veteran stated that he had been receiving treatment for his service-connected PTSD at Bay Pines VA Medical Center.  Those records do not appear in the electronic claims file.  

Additionally, he had also filed for TDIU since the date of the original claim for PTSD.  The Veteran stated he has had over 40 jobs in his life, is incapable of keeping a job for more than a few months due to PTSD symptoms, and has been unemployed since 2010.  Since the March 2012 rating decision, the Veteran has also been granted disability benefits from the Social Security administration dating back to November 2010.  

The development requested in connection with the PTSD claim could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of the other remanded claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177   (2009) (en banc), Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).  

Accordingly, the case is REMANDED for the following action:

1.  With the help of the Veteran, identify any outstanding medical treatment records, with emphasis on treatment records from Bay Pines VA Medical Center.  

2.  Schedule the Veteran for a new examination to assess the severity of his PTSD.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

3.  After undertaking any necessary additional development, readjudicate the remaining disability issues on appeal, to include all evidence available.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



